Name: Commission Regulation (EC) No 1942/95 of 4 August 1995 setting for the period 1 July 1995 to 30 June 1996 rules of application for the tariff quotas for beef and veal provided for by the Europe Agreements concluded between the Community and its Member States on the one hand and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania on the other
 Type: Regulation
 Subject Matter: animal product;  EU finance;  Europe;  international affairs;  tariff policy
 Date Published: nan

 No L 186/30 \ W \ Official Journal of the European Communities 5. 8 . 95 COMMISSION REGULATION (EC) No 1942/95 of 4 August 1995 setting for the period 1 July 1995 to 30 June 1996 rules of application for the tariff quotas for beef and veal provided for by the Europe Agreements concluded between the Community and its Member States on the one hand and die Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic , Bulgaria and Romania on the other the European Communities and their Member States, of the one part, and the Republic of Bulgaria of the other part (6), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beerQ and in particular Article 3 thereof. Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ^), and in parti ­ cular Article 3 ( 1 ) thereof, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary of the other partC), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other partQ, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between Whereas the Europe Agreements concluded with Poland (9), Hungary (10), the Czech Republic (u), the Slovak Republic ( l2), Romania (13) and Bulgaria (14) provide for annual tariff quotas of fresh, chilled or frozen beef and veal of CN codes 0201 and 0202 ; whereas on imports within these quotas both the levy and the Common Customs Tariff duty are reduced ; whereas the reduction rates and quota volumes have been several times adjusted by additional protocols (1J) and by exchanges of letters with Romania and Bulgaria (1S) ; Whereas the Agreements as thus amended stipulate for year 5 (1 July 1995 to 30 June 1996) a 60 % reduction in the rates and an increase in the quota volumes ; whereas it is necessary to set rules of applcation for operation of these quotas ; Whereas moreover Regulation (EC) No 3379/94 opened tariff quotas for 1995 for Poland and Hungary ; whereas the Regulation should also set rules of application for these for the second half of 1995 ; 0 OJ No L 368 , 31 . 12 . 1994, p. 5. f) OJ No L 366, 31 . 12. 1994, p. 3. 0 OJ No L 349, 31 . 12 . 1994, p. 105. (9) OJ No L 348 , 31 . 12. 1993, p. 1 . (,0) OJ No L 347, 31 . 12 . 1993, p. 1 (' ¢) OJ No L 359, 31 . 12. 1994, p. 1 (&gt;*) OJ No L 360, 31 . 12 . 1994, p. 1 (13) OJ No L 357, 31 . 12. 1994, p. 1 H OJ No L 358 , 31 . 12 . 1994, p. 1 (') OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 341 , 30. 12. 1994, p. 14 . H OJ No L 341 , 30 . 12. 1994, p . 17 . Is) OJ No L 368 , 31 . 12. 1994, p. 1 . (1S) OJ No L 178 , 12. 7. 1994, pp. 69 and 75. (1S) OJ No L 25, 29. 1 . 1994 and OJ No L 366, 31 . 12. 1994. 5. 8 . 95 r~EN | Official Journal of the European Communities No L 186/31 (a) between 1 July 1 995 and 30 June 1996 against the tariff quotas set by the Europe Agreements :  5 600 tonnes originating in Poland,  6 600 tonnes originating in Hungary,  2 670 tonnes originating in the Czech Republic,  1 330 tonnes originating in the Slovak Republic,  207,2 tonnes originating in Bulgaria,  1 570 tonnes originating in Romania ; (b) between 1 July and 31 December 1995 against the autonomous quotas opened by Article 1 of Regulation (EC) No 3379 /94 :  750 tonnes originating in Poland,  275 tonnes originating in Hungary. Whereas to ensure orderly importation of the quantities set for year 5 these should be staggered over the period 1 July 1 995 to 30 June 1996 ; Whereas given the provisions of the Agreements intended to guarantee product origin the quotas in question should be managed using import licences ; whereas to this end rules should be set on submission of applications and the information to be given on applications and licences, exception being made from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products ('), as last amended by Regulation (EC) No 1 199/95 (2), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regula ­ tion (EEC) No 2377/80 (3) ; whereas it should moreover be stipulated that licences are to be issued following a reflec ­ tion period and where necessary with a flat-rate percen ­ tage reduction applied ; Whereas for the sake of effective operation of the arrange ­ ments made security against import licences of ECU 12 per 100 kilograms should be required ; whereas given the inherent risk of speculative use of the quotas precise term of access to them should be set ; Whereas under Agreement on Agriculture concluded in the Uruguay Round of multilateral trade negotiations (4) the Community undertook to convert the variable agricul ­ tural levies into fixed customs duties with effect from 1 July 1995 ; whereas it is accordingly necessary to provide, as a temporary measure for the period 1 July 1995 to 30 June 1996, for the rate reduction for purposes of the tariff quotas to apply to the ad valorem and specific customs duties set in the Common Customs Tariff ; 2 . The ad valorem and specific customs duties set in the Common Customs Tariff (CCT) shall be reduced by 60 % . The reduced customs duty rates are shown for each product in Annex I. 3 . The quantities indicated at (a) in paragraph 1 shall be staggered as follows :  50 % in the period 1 July to 31 December 1995,  50 % in the period 1 January to 30 June 1996 . If in year 5 the quantities for which licence applications for the first period specified in the previous paragraph are lower than those available, the balances shall be added to the quantities available for the following period. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 4. The quantities indicated in paragraph 1 (b) shall be available once only during the second half of 1995. HAS ADOPTED THIS REGULATION : Article 2 Article 1 1 . The following quantities of fresh, chilled or frozen beef and veal of CN codes 0201 or 0202 may be imported under the terms of this Regulation : 1 . The following requirements shall apply : (a) applicants for import licences must be natural or legal persons who, at the time their application is submitted, must prove to the satisfaction of the competent authorities of the Member State concerned that they have been trading in beef and veal for the previous 12 months with countries which are consi ­ dered by their authorities as third countries, on 31 December 1994 ; they must be entered on a national VAT register ; (  ) OJ No L 331 , 2. 12. 1988 , p. 1 . (*) OJ No L 119, 30. 5. 1995, p. 4. 3 OJ No L 143, 27. 6. 1995, p. 35. (4) OJ No L 336, 31 . 12. 1994, p. 23. No L 186/32 rlNl Official Journal of the European Communities 5. 8. 95 (b) licence applications may be presented only in the Member State in which the applicant is registered ; (c) the licence application must be for a quantity of at least 15 tonnes but not more than the quantity available for the period in question ; (d) the licence application and the licence shall show in box 7 the country of provenance and in box 8 the country of origin ; the licence shall carry with it an obligation to import from the country indicated ; (e) the licence application and the licence shall show at least one of the following in box 20.  Letra a) del apartado 1 del articulo 1 del Reglamento (CE) n ° 1942/95, letra b) del apartado 1 del artÃ ­culo 1 del Reglamento (CE) n ° 1942/95,  Artikel 1 , stk. 1 , litra a), i forordning (EF) nr. 1942/95 eller artikel 1 , stk. 1 , litra b), i forordning (EF) nr. 1942/95,  Artikel 1 Absatz 1 Buchstabe a) der Verordnung (EG) Nr. 1942/95 oder Artikel 1 Absatz 1 Buchstabe b) der Verordnung (EG) Nr. 1942/95, Article 3 1 . Licence applications shall be lodged : (a) for the quantities indicated in Article 1 ( 1 ) (a):  from 15 to 25 August 1995,  from 15 to 25 January 1996 ; (b) for the quantities indicated in Article 1 ( 1 ) (b) :  from 15 to 25 August 1995. 2. If an applicant presents more than one application relating to the same country of origin all his applications shall be inadmissible . 3 . Member States shall notify to the Commission sepa ­ rately, by the fifth working day following the end of the period for lodging applications, applications presented for the quantities indicated in Article 1 ( 1 ) (a) and (b). Notifi ­ cation shall comprise a list of applicants arranged by country of origin of the meat and quantity applied for. All notifications, including nil notifications, shall be made by telex or fax. If applications have been made noti ­ fication shall be made as indicated in Annexes II and III. 4 . The Commission shall decide to what extent licence applications can be met. If the quantities for which licences have been applied for exceed those available the Commission shall set a flat-rate percentage reduction of those applied for  against the tariff quotas provided for in the Europe Agreements,  against the autonomous quotas opened by Article 1 of Regulation (EC) No 3379/94. 5 . Provided the Commission accepts the application, licences shall be issued on (a) for the quantities indicated in Article 1 (1 ) (a) :  18 September 1995,  19 February 1996. (b) for the quantities indicated in Article 1 ( 1 ) (b) :  18 September 1995. 6. Licences issued shall be valid throughout the Community.  'ApSpo 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ Ã ±) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1942/95 Ã ® Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ 6) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1942/95,  Article 1 ( 1 ) (a) of Regulation (EC) No 1942/95 or Article 1 (1 ) (b) of Regulation (EC) No 1942/95,  article 1 er paragraphe 1 point a) du rÃ ¨glement (CE) n0 1942/95 ou article 1 er paragraphe 1 point b) du rÃ ¨gle ­ ment (CE) n0 1942/95,  articolo 1 , paragrafo 1 , lettera a) del regolamento (CE) n. 1942/95 o articolo 1 , paragrafo 1 , lettera b) del rego ­ lamento (CE) n . 1942/95,  artikel 1 , lid 1 , onder a), van Verordening (EG) nr. 1942/95 of artikel 1 , lid 1 , onder b), van Verordening (EG) nr. 1942/95,  N? 1 , alÃ ­nea a), do artigo 1 ? do Regulamento (CE) n? 1942/95 ou n? 1 , alÃ ­nea b), do artigo 1 ? do Regula ­ mento (CE) n ? 1942/95,  Asetuksen (EY) N:o 1942/95 1 artiklan 1 kohdan a alakohta tai asetuksen (EY) N:o 1942/95 1 artiklan 1 kohdan b alakohta,  Artikel 1.1 a i fÃ ¶rordning (EG) nr 1942/95 eller artikel 1.1 b i fÃ ¶rordning (EG) nr 1942/95. 2. Article 5 of Regulation (EEC) No 1445/95 notwith ­ standing the licence application and the licence shall show in box 16 one or more of the CN codes shown in Annex I. Article 4 1 . Without prejudice to the provisions of this Regula ­ tion , the provisions of Regulation (EEC) No 3719/88 and Regulation (EC) No 1445/95 shall apply. 5 . 8 . 95 EN Official Journal of the European Communities No L 186/33 2. Customs duty at the full rate set in the CCT shall however be charged on quantities imported in excess of those shown on the import licence but falling within the limit specified in Article 8 (4) of Regulation (EEC) No 3719/88 . 3 . Article 9 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, import licences issued under this Regu ­ lation shall not be transferable . 4. Article 4 of Regulation (EC) No 1445/95 notwith ­ standing the security against import licences shall be ECU 12 per 100 kilograms product weight. 5 . Article 3 of Regulation (EC) No 1445/95 notwith ­ standing, licences shall be valid for five months from their date of issue. Licences issued for use against the autonomous quotas shall not however be valid after 31 December 1995 and those issued for use against the Europe Agreement quotas shall not be valid after 30 June 1996 . Article 5 Products shall be released for free circulation on presenta ­ tion of an EUR.l movement certificate issued by the exporting country, the provisions of Protocol 4 annexed to the Agreement applying. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission No L 186/34 I EN I Official Journal of the European Communities 5. 8 . 95 ANNEX I Reduced CCT duty rates for the products indicated in Article 1 CN code Reduced rate 0201 10 00 7,5% + 103,8 ECU/100 kg net 0201 20 20 7,5% + 103,8 ECU/100 kg net 0201 20 30 7,5 % + 83,0 ECU/100 kg net 0201 20 50 7,5% + 124,6 ECU/100 kg net 0201 20 90 7,5% + 155,8 ECU/100 kg net 0201 30 00 7,5% + 178,2 ECU/100 kg net 0202 10 00 7,5% + 103,8 ECU/100 kg net 0202 20 10 7,5% + 103,8 ECU/100 kg net 0202 20 30 7,5 % + 83,0 ECU/100 kg net 0202 20 50 7,5 % + 129,8 ECU/100 kg net 0202 20 90 7,5 % + 155,8 ECU/100 kg net 0202 30 10 7,5% + 129,8 ECU/100 kg net 0202 30 50 7,5% + 129,8 ECU/100 kg net 0202 30 90 7,5 % + 178,6 ECU/100 kg net 5 . 8 . 95 | EN~1 Official Journal of the European Communities No L 186/35 ANNEX II Application of Article 3 ( 1 ) (a) of Regulation (EC) No 1942/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF/VEAL SECTOR Telefax : (32-2) 296 60 27 APPLICATIONS FOR IMPORT LICENCES AT REDUCED CCT DUTY RATES Date : . Period : . Member State : Country of origin Serial number Applicant (name and address) Quantity (tonnes) Poland Total quantity applied for : Hungary Total quantity applied for : Czech Republic Total quantity applied for : Slovak Republic Total quantity applied for : Bulgaria Total quantity applied for : Romania Total quantity applied for : Total for six countries Member State : Telefax No : Telephone No : No L 186/36 fENl Official Journal of the European Communities 5. 8 . 95 ANNEX III Application of Article 3 ( 1 ) (b) of Regulation (EC) No 1942/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF/VEAL SECTOR Telefax : (32-2) 296 60 27 APPLICATIONS FOR IMPORT LICENCES AT REDUCED CCT DUTY RATES Date : Period : Member State : Country of origin Serial No Applicant (name and address) Quantity (tonnes) Poland Total quantity applied for : Hungary Total quantity applied for : Czech Republic Total quantity applied for : Slovak Republic Total quantity applied for : Bulgaria Total quantity applied for : Romania Total quantity applied for : Total for six countries Member State : Telefax No : Telephone No :